DETAILED ACTION
In this Office Action, amended claims 1-8 and new claims 9-15, filed on June 24th, 2021 were evaluated following a non-final Office Action mailed on March, 25th, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 9 are objected to because of the following informalities: 
Claim 1, line 2 “a belt to be attached a wrist as a measurement site” should apparently read “a belt to be attached to a wrist as a measurement site” to be grammatically correct;
Claim 1, line 7 “at a second position downstream than the first position” should apparently read “at a second position downstream from the first position” to be grammatically correct;
Claim 7, line 17 “at a second position downstream than the first position” should similarly read “at a second position downstream from the first position” to be grammatically correct;
Claim 9, line 6-7 “at a second position downstream than the first position” should similarly read “at a second position downstream from the first position” to be grammatically correct;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “while varying a pressing force with a pressing force by inflating or deflating in response to a pressure control” renders the claim indefinite. It is unclear what is meant by the phrase “varying a pressing force with a pressing force”. For example, it is unclear if there are two pressing forces (i.e. one pressing force varies another pressing force which is applied to the pressing member) or if the claim intends to recite a single pressing force which is varied. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim will be read as if it were written “while varying a pressing force by inflating or deflating in response to a pressure control”.
Further regarding claim 1, several parts are disclosed as “varying” the pressing force as the pressing member. For example, the pressing member is said to be “varying a pressing force” and the programmed processor acting a search processing unit is recited “to set the pressing force generated by the pressing member… while varying the pressing force by performing the pressure control”. As a result, it is unclear if the pressing member individually varies the pressing force, the search processing unit individually varies the pressing force, or if both elements perform the function of “varying a pressing force”. Thus, the scope of the claim is rendered indefinite. 

Regarding claim 3, the claim limitation “the programmed processor acquires the pulse transit time, while keeping the pressing force by the pressing member to the certain value at a point of time when the cross-correlation coefficient exhibited the maximum value, by performing the pressure control” renders the claim indefinite. According to claim 1, the device acquires the pulse transit time “while keeping the pressing force by the pressing member to the certain value” wherein the “certain value” is where “the cross-correlation coefficient exceeds the threshold value”. Accordingly, it is unclear what the “certain value” of claim 3 represents. For example, it is unclear if the certain value is a point of time when the “cross-correlation coefficient exceeds the threshold value”, if it is when “the cross-correlation coefficient exhibited the maximum”, or if both conditions must be satisfied at the “certain value”. Furthermore, it is unclear if the device takes a single pulse transit time when the cross-correlation exceeds a threshold and is at a maximum, or if the device takes two pulse transit times, one at a certain value where the cross-correlation coefficient exceeds the threshold value and one when the cross-correlation coefficient exhibited a maximum value, or if the claim intends to impart a different meaning. Clarification is requested. 
Claim 11 recites similar claim language and is similarly rejected under 35 U.S.C. 112(b). 
For purposes of examination, the claim will be read as if it were written “the programmed processor acquires the pulse transit time, while keeping the pressing force by the pressing member to the certain value at a point of time when the cross-correlation coefficient exhibited the maximum value and exceeds a threshold value, by performing the pressure control”.
Regarding claim 4, the claim limitation “and using the first and second pairs of detection electrodes, the first and second pulse wave sensors output, as the first and second pulse wave signals” renders the claim indefinite. This claim limitation is not grammatically correct, obscuring the intended using the first and second pairs of detection electrodes, or if the claim has another intended meaning. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim will be read as if it were written “and using the first and second pairs of detection electrodes, output, as the first and second pulse wave signals, signals which…” (as in claim 12). 
Any claim which is listed as being rejected in the preamble which is not explicitly rejected above is rejected by virtue of its dependence on an explicitly-rejected above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 20100076328 A1 – previously cited), referred to hereafter as Matsumura, in view of Ukawa et al. (US 20120253209 A1 – previously cited), referred to hereafter as Ukawa, and Braintree Analytics LLC (WO 2016040253 A1 – previously cited), referred to hereafter as Braintree. 
The claims are generally directed toward: a pulse wave measurement device comprising: 
a belt to be attached around a wrist as a measurement site;
first and second pulse wave sensors which are mounted on the belt in a state of being spaced apart from each other in a width direction of the belt, the first pulse wave sensor detecting a pulse wave at a first portion of an artery passing through the wrist, and the second pulse wave sensor detecting a pulse wave at a second portion downstream than the first portion of the artery passing through the wrist;

a programmed processor, wherein: 
the programmed processor acts as a cross-correlation coefficient calculation unit to acquire first and second pulse wave signals which the first and second pulse wave sensors output respectively in a time series, and to calculate a cross-correlation coefficient between waveforms of the first and second pulse wave signals; 
the programmed processor acts as a search processing unit to set the pressing force generated by the pressing member, and to determine whether the cross-correlation coefficient 
the programmed processor acts as a measurement processing unit to, after determining that, with a certain value of the pressing force, the cross-correlation coefficient exceeds the threshold value, acquire a time difference between the first and second pulse wave signals as a pulse transit time, while keeping the pressing force by the pressing member to the certain value by performing the pressure control.
Regarding claim 1, Matsumura teaches a pulse wave measurement device (Figure 23) comprising: a belt (180) to be attached around a wrist (shown in Figure 13; element 500 is wrist; paragraph 0044 and 0093); first and second pulse wave sensors (20 and 30) which are mounted on the belt (180) in a state of being spaced apart from each other in a width direction of the belt (shown in Figure 12; paragraph 0097) the first pulse wave sensor (20) detecting a pulse wave at a first portion of an artery (shown in Figure 13; element 510 is artery) passing through the wrist (500), and the second pulse wave sensor (30) detecting a pulse wave at a second portion downstream from the first portion of 
Ukawa teaches a method of determining venous pressure (Figure 6) comprising: obtaining first and second pulse wave signals from a first and second pulse wave sensor (S602) and calculating a cross correlation coefficient between the two waveform signals (S603; paragraph 0046 and 0064). This involves acquiring a time difference between the first and second pulse wave signals as a pulse transit time in order to correct for the phase difference between waves (paragraph 0049). Ukawa further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura to configure the programmed processor to perform the method of determining venous pressure of Ukawa, including adjusting the pressure of the pressing cuff until the correlation coefficient between two pulse wave sensors exceeds a threshold value and acquiring a time difference between the first and second pulse wave signal. Doing so would allow the device of Matsumura to estimate venous blood pressure, increasing the functionality of the device, and would simply constitute combining prior art elements according to known methods to yield predictable results.
Accordingly, Matsumura in view of Ukawa teaches the programmed processor acting as a cross-correlation coefficient calculation unit to acquire first and second pulse wave signals which the first and second pulse wave sensors output respectively in a time series and to calculate a cross-correlation coefficient between waveforms of the first and second pulse wave signals (Ukawa Figure 6 elements S602-S603); the programmed processor acting as a search processing unit to determine whether the cross-correlation coefficient which the cross-correlation coefficient exceeds a predetermined threshold value, while varying the pressing force by performing the pressure control (S604 and “NO” at S601); and the programmed processor acting as a measurement processing unit to, after determining that, with a certain value of the pressing force, the cross-correlation coefficient exceeds the threshold value (“YES” at S604), keep the pressing force by the pressing member to the certain value by performing the pressure control. However, although Ukawa teaches acquire a time difference between the first and second pulse wave signals as a pulse transit time (paragraph 0049), it describes acquiring the pulse before determining that the cross-correlation coefficient exceeds the threshold value. Thus, Matsumura in view of Ukawa does not teach after determining that, with a certain value of the pressing force, the cross-correlation exceeds the threshold value acquiring a time difference between the first and second pulse wave signals as a pulse transit time. 
Braintree teaches a device for measuring blood pressure (Figure 5) comprising: first (58) and second (56) pulse wave sensors that are mounted on a wrist worn band (70) in a state of being spaced apart from each other in a width direction (paragraph 0091), and detect pulse waves at portions of an artery (74) passing through a measurement site (72; paragraph 0090); and a main body (52; shown in detail in Figure 7) comprising a programmed processor (82) that calculates blood pressure based on pulse transit time obtained from outputs from the first and second pulse wave sensors (paragraph 0090). Although Braintree does not explicitly recite the use of a corresponding equation used to determine the blood pressure, “calculating” a blood pressure from a pulse transit time would necessitate the use of an equation relating the pulse transit time and the blood pressure. Therefore, Braintree teaches a programmed processor acts as a first blood pressure calculation unit that calculates a blood pressure based on the pulse transit time using a predetermined corresponding equation between the pulse transit time and the blood pressure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Ukawa to incorporate the additional teachings of Braintree and include a first blood pressure calculation unit that calculates a blood pressure based on the pulse transit time (as acquired by Ukawa) using a predetermined corresponding equation between the pulse transit time and the blood pressure, including after determining that, with a certain value of the pressing force, the cross-correlation exceeds the threshold value. Doing so would allow the device of Matsumura to calculate the absolute blood pressure using the pulse transit time (paragraph 0007 and 0013-0014 of Braintree), allowing the device of Matsumura in view of Ukawa to continue 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Matsumura in view of Ukawa and Braintree to acquire a pulse transit time while the pressing force is held to a certain value by performing the pressure control. This would allow the device of Matsumurra in view of Ukawa and Braintree to report an arterial blood pressure measurement with the determined venous pressure.
Claim 7 recites a method using the same structural elements recited in claim 1 to measure a pulse wave at a measurement site. Therefore, the above cited sections of Matsumura, as modified by Ukawa and Braintree, disclose a method comprising the steps recited in claim 7.
Furthermore, claim 9 recites the same structural limitations as claim 1, but broadens the scope of the invention by specifying that the pulse wave measurement device comprises “a belt to be attached around a measurement site” as opposed to “a belt to be attached around a wrist as a measurement site” as in claim 1. Therefore, the above cited sections of Matsumura, as modified by Ukawa and Braintree, also disclose the pulse wave measurement device of claim 9.
Regarding claim 2 and 10, Ukawa (Figure 6) teaches the search processing unit incrementally increases the pressing force (S601) generated by the pressing member from a time of starting an operation (S600) until the cross-correlation coefficient exceeds the threshold value by performing the pressure control (S604; paragraph 0055 and 0064). Therefore, Matsumura in view of Ukawa and Braintree teaches programmed processor, when acting as the search processing unit, incrementally increasing the pressing force generated by the pressing member from a time of starting an operation until the cross-correlation coefficient exceeds the threshold value (Ukawa S601-S604), and when acting as the measurement processing unit setting unit, acquiring the pulse transit time, while keeping the 
Regarding claim 3 and 11, Ukawa (Figure 6) teaches setting the pressing force generated by the pressing member to a value at which the cross-correlation coefficient exhibits a maximum value (S01-S605; paragraph 0065). Therefore, Matsumura in view of Ukawa and Braintree teaches programmed processor, when acting as the search processing unit, incrementally increasing the pressing force generated by the pressing member from a time of starting an operation until the cross-correlation coefficient exceeds the threshold value and exhibits a maximum value by performing the pressure control (Ukawa S601-S604; paragraph 0065) and when acting as the measurement processing unit setting unit, acquiring the pulse transit time, while keeping the pressing force by the pressing member to the certain value at a point of time when the cross-correlation coefficient exhibited the maximum by performing the pressure control (as described in regard to claim 1).
Regarding claim 4 and 12, Matsumura (Figure 12) teaches the first and second pulse wave sensors (20 and 30) include respectively first and second pairs of detection electrodes disposed on an inner circumferential surface of the belt (20A and 20B, and 30A and 30B; paragraph 0097). Matsumura teaches the first and second pairs of detection electrodes, outputting, as the first and second pulse wave signals, signals which represent impedances of the first and second portions of the artery passing through the measurement site (paragraph 0071; shown in Figure 13; measurement site is element 500). Therefore, Matsumura in view of Ukawa and Braintree teach all the structural elements of claim 4 and 12. 
Regarding claim 5 and 13, Matsumura in view of Ukawa and Braintree teach a blood pressure measurement device comprising: the pulse wave measurement device according to claims 1 and 9, wherein the programmed processor acts as a first blood pressure calculation unit to calculate a blood 
 Regarding claim 6 and 14, Matsumura (Figure 13) teaches the pressing member of the pulse measurement device being a fluid bag (191) provided along the belt (paragraph 0094) and a pump (Figure 23, element 132 and 184; paragraph 0096) capable of supplying the the fluid bag (191) with air (paragraph 0099).  In addition, in an embodiment of the invention (Figure 25), Matsumura teaches the programmed processer acting a second blood pressure calculation unit (138) that calculates the blood pressure based on the pressure of the air in the fluid bag using the oscillometric method (paragraph 0152 and 0158). Matsumura further teaches the processing associated with pulse wave measurements being on a on a main body CPU (130) that controls the entire pulse wave measurement device (Matsumura paragraph 0072). However, Matsumura in view of Ukawa and Braintree does not explicitly teach the pump and programmed processor mounted on a body provided integrally with the belt. 
Braintree (Figure 5) teaches a main body (52) integrally attached to the belt (54), and contains all the processors needed to operate the device and calculate the blood pressure (paragraph 0090 and 0095). Therefore, Braintree teaches a body comprising hardware for operating a pulse wave detection device being attached integrally with a belt. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Ukawa and Braintree to incorporate the further teachings of Braintree and have the programmed processor and the pump mounted on a body attached integrally to the belt. Doing so would increase the portability of the device, and would simply constitute combining prior art elements according to known methods to yield predictable results. 
Regarding claim 8 and 15, Ukawa teaches that phase correction for calculating the correlation between the pulse waves is done by measuring the temporal difference between peaks of the first pulse wave and the second pulse wave signal (paragraph 0049). Thus, Matsumura in view of Ukawa and . 

Response to Arguments 
Applicant’s amendments to claims 4-6 and 8 were sufficient to overcome the previously stated claim rejections. As a result, claim objections have been withdrawn for these claims. However, continued objection to claim 1 due to the amended claim limitations are articulated in the “Claim Objections” section above. 
Applicant’s amendments to claims 1-8 to overcome the previously stated rejections under 35 U.S.C. § 112(b) for being indefinite were considered. The amendments to claim 7 were sufficient to overcome the previously stated rejection, and the claim rejection under 35 U.S.C. § 112(b) for claim 7 has been withdrawn. However, continued rejection for claims 1-6 and 8 in light of the amended claim limitations are articulated in the “Claim Rejections – 35 U.S.C. § 112” 
The amendments to claims 1-8 to further define the pressing member and claimed “units” provide sufficient structure to withdraw the previously stated §112(f) interpretation for the pressing member and claimed “units”. 
The applicants arguments in regards to claim rejections under 35 U.S.C. §103 over Matsumura (US 20100076328) in view of Ukawa (US 20120253209) and Braintree (WO 2016040253) have been considered: 
As discussed and tentatively agreed upon during the June 8th, 2021 interview, Matsumura and Ukawa fails to disclose after having determined that, with a certain value of the pressing force, the cross-correlation coefficient exceeds a threshold value, acquiring a time difference between the first and second pulse wave signals as a pulse transit time, while keeping the pressing force by the pressing member to the certain value by performing the pressure control. The applicant is correct in asserting that after having determined that, with a certain value of the pressing force, the cross-correlation coefficient exceeds a threshold value, and while keeping the pressing force by the pressing member to the certain value by performing the pressure control.
However, as discussed in the “Claim Rejections – 35 U.S.C. § 103” section above, Matsumura in view of Ukawa may be further modified in view of Braintree to calculate a blood pressure from a pulse transit time acquired after the cross-correlation coefficient exceeds a threshold value, and while the pressing force by the pressing member is kept to the certain value by the performing the pressure control. Thus, continued rejection of claims 1-8 are articulated in the “Claim Rejections – 35 U.S.C. § 103” section above. 
Rejection of new claims 9-15 are articulated in the “Claim Rejections – 35 U.S.C. § 103” section above. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. 
Claim 9, 10, 11, 12, 13, 14, and 15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1, 2, 3, 4, 5, 6, and 8 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.P./Examiner, Art Unit 3791 



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791